Wade, J.
1. When one, by using any deceitful means or artful practice other than those specifically mentioned in the Penal Code, obtains the money or goods of another, the offense defined in section 719 of the Penal Code of 1910 is complete as soon as the owner of the money or goods is thus deprived of his property. Lowe v. State, 111 Ga. 650 (36 S. E. 856). “The offense of obtaining property by false pretenses is complete when the property is obtained.” 12 Am. & Eng. Enc. Law (2d ed.), 835 (7).
2. In an indictment for the offense of cheating and swindling by obtaining property through false and fraudulent statements, the ownership of the property thus obtained and the name of the person cheated and defrauded should be stated; and the proof in support of these essential allegations must be in strict conformity therewith, or the variance will be fatal. O’Neal v. State, 10 Ga. App. 474 (73 S. E. 696).
3. An allegation in an accusation of cheating and swindling that the person cheated and defrauded was J. L. Seymour was not supported by proof that the goods alleged to have been fraudulently obtained by the defendant -were obtained from S. Parham & Co., on the false representation made to them by the defendant that J. L. Seymour had instructed her to obtain certain goods from them, to be charged to his account, and that afterwards Seymour paid his account to S. Parham & Co., including the goods so obtained by the defendant, and thereby sustained loss by reason of the fact that he was never repaid the amount so paid to S. Parham & Co. The crime was complete when the defendant obtained the goods; and the subsequent act of Seymour in making good what would otherwise have been a loss to S. Parham & Co., notwithstanding he made the payment in ignorance of the manner in which the defendant had obtained the goods, did not have the legal effect of relating back to the time when the act of cheating and swindling was fully accomplished, and of making him the person defrauded. See O’Neal v. State, supra.

Judgment reversed.


Broyles, J., not presiding.

S. Parham testified, that Georgia Oliver came to the store of the firm of S. Parham & Company (of which he was a member), and said that Mr. J. L. Seymour sent her there to get certain goods and that Mr. Seymour -said .to charge them to his account; that on these representations he let her have goods to the amount of $3.76, and charged them on the account of J. L. Seymour, and J. L. Seymour paid for them. J. L. Seymour testified, that he did not authorize Georgia Oliver to purchase these goods; that they were included in an account which he paid without having it itemized and without knowledge that she had obtained the goods; that later he had the account itemized, and then for the first time discovered that these goods had been obtained by her; that he was never repaid the sum lie had paid for the goods, and lost that sum by the transaction; that she never made any representation to him in the matter.
J. T. Sisk, for plaintiff in error. Boozer Payne, solicitor, contra.